Citation Nr: 0735743	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  03-18 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to May 
1965.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.

In May 2007, a Travel Board hearing before the undersigned 
Veterans Law Judge was held.  A transcript of that hearing is 
of record.


FINDINGS OF FACT

1.  The veteran did not engage in combat.

2.  There is no credible supporting evidence that the 
veteran's claimed in-service stressor occurred.

3.  The veteran does not have PTSD caused by any event that 
occurred in service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with notice required under the VCAA, by letters 
dated in March 2002, March 2005, February 2006, December 
2006, and March 2007.  In the March 2007 letter, VA 
specifically informed the appellant that he should submit any 
pertinent evidence in his possession and provided notice of 
the type of evidence necessary to establish a disability 
rating and an effective date for the disability for which 
service connection is sought.  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the appellant have been obtained.  The 
veteran has not identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such outstanding evidence.  In this 
regard, the Board notes that the undersigned agreed to hold 
the record open for a period of 60 days in order for the 
veteran to submit additional evidence or information that 
would allow VA to obtain additional evidence on his behalf.  
The record was held open for 60 days; however, the veteran 
did not submit any additional evidence, nor did he submit a 
request for additional time in which to submit further 
evidence.  Therefore, the Board is also satisfied that VA has 
complied with the duty to assist provisions of the VCAA and 
the pertinent implementing regulation.  

Following the provision of the required notice and completion 
of all indicated development of the record, the originating 
agency readjudicated the claim in April 2007.  There is no 
indication or reason to believe that the ultimate decision of 
the originating agency on the claim would have been different 
had complete VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the appellant.  

Accordingly, the Board will address the merits of the claim.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

In addition, service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2007); (2) a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2007).

If the evidence establishes that the veteran engaged in 
combat with the enemy, and the claimed stressor is related to 
that combat, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor in the 
absence of clear and convincing evidence to the contrary, 
provided that the claimed in-service stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service.  Id.; see Cohen v. Brown, 10 Vet. App. 128 
(1997).

If a post-traumatic stress disorder claim is based on in- 
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f).

The veteran contends, in essence, that he was physically 
taken, questioned, intimidated and harassed about his sexual 
orientation by superior officers in January 1962 and that he 
was sexually assaulted by a fellow soldier while serving on 
active duty.  The veteran stated that because it was dark, he 
could not see who assaulted him; however, within a few days 
after the alleged assault a fellow soldier from the veteran's 
unit was dishonorably discharged for homosexuality.  
In various statements and at the Travel Board hearing, the 
veteran stated that in January 1962 he was physically taken 
out of his bed and brought to headquarters and questioned 
about his sexual orientation.  He was intimidated.  He was 
given a polygraph test, which he passed, and then Sergeant 
B., his immediate senior NCO, announced to a whole company of 
men that the veteran was, "not a queer."  In a May 2007 lay 
statement submitted by a fellow soldier, W.M., W.M. stated 
that after he and the veteran arrived at 29 Palms, the 
veteran and he had a smoke outside the barracks when everyone 
else was sleeping.  Afterwards, the veteran was taken from 
his bed by the military police .  When the veteran returned 
and W.M. asked what had happened, the veteran replied, "Oh, 
it was nothing."  The next day W.M. was taken by two 
military policemen to the Provost Marshals office and was 
asked many questions about his sexual preferences and his 
knowledge of the veteran.  After 18 months, W.M. was 
transferred to where the veteran was then stationed.  W.M. 
stated that the veteran never told W.M. about any problems 
the veteran continued to have with those in authority 
concerning his sexual preferences.  W.M. did not have any 
contact with the veteran after that.  At the hearing, the 
veteran was asked whether his behavior changed after the 
alleged assault, and the veteran testified that his job 
performance did not deteriorate.  Additionally, as noted 
above, the veteran has submitted statements alleging that he 
was sexually assaulted by a fellow soldier while he was 
asleep in his bed.  The veteran stated that he never reported 
this incident.  He further stated that rumors started and 
that he suffered from the stigma associated with both 
incidents throughout his period of active service.  

Based on the veteran's service records, the Board finds that 
he did not engage in combat.  Indeed, he does not contend 
that he engaged in combat or that his PTSD is due to combat.  
Additionally, the Board observes that his service records are 
negative for any complaints regarding the alleged assaults.  
Thus, the veteran must provide credible supporting evidence 
that the claimed in-service stressors occurred.  In this 
regard, the Board acknowledges that additional verifying 
evidence may be obtained from sources other than the 
veteran's service records.  38 C.F.R. § 3.304(f); see Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996).

After review, the Board concludes that the record does not 
contain evidence corroborating the veteran's claimed in-
service stressors, to include a sexual assault.

As noted above, the veteran's service medical records contain 
no mention of any sexual assault.  Furthermore, his 
separation examination report reflects no relevant complaints 
and normal psychiatric findings.  Likewise, his service 
personnel records contain no mention of any criminal 
investigation, polygraph examination, or any sexual assault.  
The Board acknowledges that any records surrounding the 
alleged polygraph examination and related investigation were 
determined to be unavailable due to the fact that any such 
records would have been discarded after two years.  It was 
determined that further efforts to obtain such records would 
be futile.  

The Board notes that the veteran's service personnel records 
do not show any indication of any behavior change during the 
period in which the alleged assaults/harassment occurred or 
shortly thereafter.  In this regard, the Board notes that his 
service personnel records show only reports of good conduct.  
The veteran received the United States Marine Corps 
Certificate of Good Conduct during the period from August 
1961 to August 1964, and he received the Good Conduct Medal 
for the period beginning on November 30, 1964.  Furthermore, 
there are no subsequent reports of poor work performance.  
Thus, the Board finds no evidence of deterioration in work 
performance.  See 38 C.F.R. § 3.304(f).

In sum, the veteran has not submitted any credible evidence 
corroborating his claimed in-service stressors.  In this 
regard, the Board observes that the record does not contain 
any records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; tests for sexually transmitted diseases; or 
relevant statements from family members, roommates, fellow 
service members, or clergy.  Likewise, the Board observes 
that the record is void of any behavior changes that may 
constitute credible evidence of the stressor such as a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  The Board points out that his service 
personnel records reflect only good conduct. 

The file contains extensive records related to mental health 
counseling during the mid-1990s; however none of these 
records attribute the onset of the veteran's symptoms to 
service or to any event in service.  The veteran himself made 
no mention of his claimed stressors.
 
The Board notes that the record contains medical evidence 
indicating a diagnosis of PTSD based on the claimed in-
service sexual assault and/or harassment.  In this regard, 
the Board observes its duty to assess the credibility and 
weight to be given to the evidence.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  The Board finds that the medical evidence favoring 
the veteran's claim was based primarily on the history 
provided by the veteran, and that this history has been found 
to be unverified.  When a medical opinion relies at least 
partially on the veteran's rendition of his own medical 
history, the Board is not bound to accept the medical 
conclusions as they have no greater probative value than the 
facts alleged by the veteran.  Swann v. Brown, 5 Vet. App. 
229, 223 (1993).  Likewise, medical statements that accept a 
veteran's report as credible and relate his PTSD to an event 
experienced in service do not constitute the requisite 
credible evidence of a stressor.  Moreau v. Brown, 9 Vet. 
App. 389 (1996).  

While there are diagnoses of PTSD secondary to military 
sexual harassment of record, the Board observes that 
applicable law provides that a diagnosis of PTSD must be 
based on a verified stressor.  Unfortunately, there has been 
no such verification in this case.  A diagnosis of PTSD that 
is based on an examination that relied upon an unverified 
history is inadequate.  See West v. Brown, 7 Vet. App. 70, 
77-78 (1994).

In light of the above, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD.  Therefore, the 
benefit-of-the-doubt doctrine is inapplicable and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


